Filed 10/26/20 P. v. Otterson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C091274

         v.                                                                    (Super. Ct. Nos. 19FE017250,
                                                                                       19FE004098)
ERIC LEE OTTERSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Eric Lee Otterson asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         In March 2019, defendant took a vehicle valued at over $950, with the intent to
permanently or temporarily deprive the victim of the vehicle. Defendant pleaded no
contest to violating Vehicle Code section 10851, subdivision (a), and admitted a prior




                                                             1
conviction for the same offense (Pen. Code, § 666.5, subd. (a)).1 (Case No.
19FE004098) Defendant also admitted a violation of probation. (Case No. 16FE009096)
The trial court sentenced defendant to a split sentence of two years consisting of 18
months in custody and six months on mandatory supervision, but suspended execution of
the sentence to allow defendant to participate in the drug court program. The trial court
also imposed various fines and fees. The remaining charges were dismissed on the
People’s motion.
       In September 2019, defendant willfully evaded a pursuing peace officer.
Defendant drove through a residential neighborhood at 50 to 70 miles per hour, ran
several stop signs and red lights, drove on the opposite side of the road, crashed into a
tree, fled officers on foot, and resisted arrest. Defendant pleaded no contest to willfully
evading police with wanton and reckless disregard (Veh. Code, § 2800.2, subd. (a)) and
misdemeanor resisting arrest (§ 148, subd. (a)(1)). (Case No. 19FE017250) He also
admitted a violation of probation. (Case No. 16FE009096)
       The trial court sentenced defendant to two years for the willful evading offense as
the principal term, resentenced defendant to a consecutive eight months (one-third the
midterm) on the unlawfully taking a vehicle offense as a subordinate term, and imposed
an additional concurrent year for the probation violation.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




1 Undesignated statutory references are to the Penal Code.


                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
KRAUSE, J.




                                            3